Citation Nr: 1226154	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  07-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1966 to July 1970, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in pertinent part, denied service connection for PTSD.

The Veteran has twice testified at hearings in support of his claim, initially in October 2009 before a local Decision Review Officer (DRO) and in August 2010 before the undersigned Veterans Law Judge (VLJ) of the Board.

In November 2010, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration.  This additional development specifically included having the Veteran undergo a VA compensation examination for a medical opinion concerning the nature and etiology of any current psychiatric disorder(s), but especially in terms of the likelihood any is related to his military service or dates back to his service.  He had this requested VA examination in December 2010, and the examiner submitted an addendum in July 2011.

In November 2011, after this claim was returned for appellate review, the Board again remanded it to the AMC for additional development, specifically to obtain records from the Social Security Administration (SSA).  The AMC was unable to obtain the SSA records as discussed in more detail below.  The AMC then issued a supplemental statement of the case (SSOC) in June 2012 continuing to deny this claim and since has returned the file to the Board for further appellate consideration of this claim.



FINDINGS OF FACT

1.  The Board remanded this claim in November 2010 to have the Veteran undergo a VA compensation examination to definitively determine whether he has PTSD or another psychiatric disorder, as some records in the file had indicated he had depressive disorder but not PTSD.

2.  He had this requested VA compensation examination in December 2010, and the evaluating psychologist determined that the criteria for a diagnosis of PTSD or any other psychiatric disorder were not met, also indicating the Veteran instead has a cognitive disorder from a stroke in 2001.  Another VA psychologist came to the same conclusion when an addendum to the report was issued in July 2011.

3.  Despite the absence of a current psychiatric disorder, the Veteran had a diagnosis of depressive disorder during the pendency of the claim, but which since has resolved.  The VA psychologists, however, did not attribute this resolved depression to the Veteran's military service, but instead to his stroke.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disorder, including PTSD and depressive disorder, due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding this claim, a notice letter was sent by the RO to the Veteran in March 2006, so prior to initially adjudicating this claim in April 2006.  Another notice letter was sent later in July 2006 that provided the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  This letter came after the initial adjudication by the RO, 

but an even more recent June 2012 SSOC appropriately readjudicated the claim, thereby curing the timing error in the provision of all required notice.  Prickett, 20 Vet. App. at 376.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO and AMC obtained his STRs and VA outpatient treatment records.  SSA records, on the other hand, could not be obtained.  VA became aware that SSA found the Veteran to be disabled in July 2001.  The Board remanded the claim in November 2011 so the AMC could request records related to his SSA disability claim.  In February 2012, SSA responded that the Veteran's folder had been destroyed, so the AMC contacted him and informed him of this circumstance.  The Veteran responded that he did not have any SSA records in his possession and that he did not know of any additional locations from which the records could be requested.  So, another remand by the Board to direct additional record requests for SSA records is not necessary because such requests would be futile.  See 38 C.F.R. § 3.159(c)(2).

For this claim, a VA compensation examination (C&P exam) was arranged in December 2010 as directed by the Board's November 2010 remand.  An addendum to the report was provided in July 2011.  These reports provide sufficient medical evidence for deciding this claim as they address the salient questions of the whether the Veteran has a current psychiatric disorder and, if so, whether it is related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

In deciding this claim, the Board has reviewed all of the relevant evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship, nexus or linkage between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Establishing entitlement to service connection for PTSD, specifically, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

With respect to the stressor element, the general rule is that there must be credible evidence supporting the Veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD generally does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is, this requirement usually cannot be established by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  Exceptions to this general rule are when the claimed stressors occurred during combat (38 C.F.R. § 3.304(f)(2)), as a result of "fear of hostile military or terrorist activity" (new subpart (f)(3)), while being detained as a prisoner of war (POW) (subpart (f)(4)), and when due to personal or sexual assault (subpart (f)(5)).

The Veteran contends that he has PTSD as a result of his military service and specifically due to his service during the Vietnam War.  Personnel records show he was stationed in Vietnam from July 1967 to July 1968 and that his principal duty during that time was in engineer equipment maintenance.  He asserts that, in the performance of his duties, he was in convoys that took enemy artillery and sniper fire.  The convoys also went through villages where he witnessed the death of civilians and children.  The Veteran does not recall specific details of the events (such as names and places) because his memory is poor, but he recollects that these types of events routinely occurred in his year-long tour in Vietnam.

The STRs do not show any treatment for or a diagnosis of a psychiatric disorder.  His entrance and separation examinations were normal in that regard.  As to the possible in-service stressors, they are also not found in the STRs or personnel records.  But further discussion of stressors is not necessary in relation to the PTSD aspect of the claim because the evidence shows that the Veteran does not have PTSD and has not had PTSD at any point during the claims process.  Proof the Veteran has this claimed disability is perhaps the most fundamental requirement of this claim for service connection because, without this minimum level of proof, there can be no valid claim because there is no disability to causally relate or attribute to his military service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

VA treatment records do not reflect a diagnosis of PTSD and, at his August 2010 Board hearing, the Veteran readily conceded that he had never received a diagnosis of PTSD.  The December 2010 VA C&P exam expressly addressed this question.  The examiner, who is a VA psychologist, reviewed the claims file, noted an accurate military and medical history, interviewed the Veteran, and conducted a mental status examination.  The Axis I diagnoses were cognitive disorder NOS (not otherwise specified, with history of subarachnoid hemorrhage in 2001) and history of alcohol use disorder (in full remission since 2001).  The examiner expressly found that the Veteran did not meet the criteria for a psychiatric disorder at the time of the examination, which would include PTSD.  It was explained that the Veteran did have a cognitive disorder that appeared to be related to a stroke in 2001.  This occurrence of a stroke is evidenced by private treatment records dated in February and March 2001 showing that the Veteran was hospitalized for a stroke.  The VA examiner surmised that it was possible that the Veteran had anxiety/trauma symptoms related to his Vietnam experiences prior to his stroke, but no such symptoms have existed since the 2001 stroke.

The VA psychologist who issued the July 2011 addendum agreed with the December 2010 examiner.  He also explained that it is even likely that the Veteran had symptoms of anxiety related to his military service in Vietnam, but he no longer has any symptoms since his stroke.  That is why a diagnosis of PTSD is unable to be given to the Veteran.  The psychologist additionally explained that even a diagnosis of PTSD in full remission could not be assigned to the Veteran because his memory problems following the stroke make it difficult to assess whether PTSD existed in the past. 

The two reports from the VA psychologists are persuasive as to whether the Veteran meets the criteria for PTSD.  The opinions were made after reviewing the evidence in the claims file, which does not show a diagnosis of PTSD, and an explanation was provided that finds support in the record.  While the Veteran may have had PTSD-related symptoms in the distant past prior to filing his present claim, the Board finds that the probative medical evidence clearly shows that he does not have PTSD.  Without proof of the claimed disability, service connection is not warranted for PTSD.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.

The analysis of the claim does not end with this finding because, as detailed in the November 2010 remand, the scope of the Veteran's claim is not limited to PTSD.  Although he expressly claimed service connection for PTSD in his October 2005 application for benefits and has solely sought service connection for PTSD during the claims process, the Board recharacterized his claim as for service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The VA treatment records show diagnoses of depressive disorder and insomnia (which, actually, is merely a symptom).  The Veteran carried the diagnosis as recently as July 2008.  The December 2010 VA examiner addressed the Veteran's depression and noted that the onset was in 2001 after his stroke.  At the time of the VA C&P exam, the depression had appeared to resolve and the Veteran denied experiencing any current problems with depression.  Thus, the examiner did not provide a diagnosis of any psychiatric disorder - only a cognitive disorder.  Without a current diagnosis of depressive disorder, service connection would typically not be warranted for the same reason as PTSD discussed above.  See Brammer, 3 Vet. App. at 225.

But this is not always the case, as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has clarified that the requirement of current disability is satisfied if the Veteran shows he has had the disability at some point since the filing of his current claim, even if the disability since has resolved prior to VA's adjudication of his claim.  See McClain v. Nicholson 21 Vet. App. 319, 321 (2007).

This type of scenario is similar to the Veteran's claim because he has had depressive disorder since the filing of his claim and it has resolved.  But the VA psychologists also addressed this matter.  The December 2010 VA examiner, as discussed above, attributed the Veteran's onset of depression to his stroke from 2001.  The July 2011 VA psychologist added the Veteran does not meet the criteria for any psychiatric condition related to his combat experience.  Service connection is therefore also not warranted for depressive disorder, or for any psychiatric disorder, because the evidence does not even suggest that he has (or has had) such a disorder that had its onset during, or is otherwise etiologically related to his military service.  To the extent that he has had a psychiatric disorder since filing the claim, the evidence clearly shows that it is related to the stroke that occurred in 2001, which was many years after service and, thus, not an in-service event, injury, or disease.  The two VA psychologists intimate that the Veteran may have had such a disorder, even PTSD, many years ago and prior to his 2001 stroke.  Those opinions appear to be somewhat speculative and, in any case, are not relevant to the present claim because the "current" disability element would have existed many years prior to when the present claim was filed.

For the foregoing reasons, the Board finds that the claim of service connection for a psychiatric disorder (including PTSD and depressive disorder) must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

The claim for service connection for a psychiatric disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


